DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 14 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Okubo et al. (US 20100150523 A1)(Okubo).
	Regarding claim 1, Okubo discloses a display apparatus comprising: 
a display; and 
	Fig. 1, [0087] The playback apparatus 200 is connected to the display apparatus 400 and plays back the BD-ROM 100. Both 2D videos and 3D videos can thus be played back. In a 2D video, the display screen of the display apparatus is taken as an X-Y plane on which an image, also referred to as a monoscopic image, is represented through pixels. 
	a processor configured to execute at least one instruction to: 
	generate, on a first plane, a first image corresponding to video content, 

 	generate, on a second plane, a second image, 
	[0272] First, the demultiplexer 4 demultiplexes the transport stream on the disc and stores the graphics stream in the image memories 7c and 7d (step S802). Next, the image decoders 7a and 7b decode the graphics stream and the like stored in the image memories 7c and 7d and write them on the image plane 8 (step S803).
	control the display to output a mixed image that is a mixture of the first image and the second image; 
	 [0450] If a request is made to stop or pause playback, or if the video is at its end, then step S70 determines whether plane shifting and combination is possible. If so, graphics whose pixel coordinates have changed via a plane shift are combined with both the video frame in the left-view video stream and the video frame in the right-view video stream at the position playback is stopped (step S71). 
	generate, on a third plane, a third image corresponding to the mixed image; and 
	[0450] If a request is made to stop or pause playback, or if the video is at its end, then step S70 determines whether plane shifting and combination is possible. If so, 
	control the display to output the third image based on removal of the first image from the display.
	[0450] If a request is made to stop or pause playback, or if the video is at its end, then step S70 determines whether plane shifting and combination is possible. If so, graphics whose pixel coordinates have changed via a plane shift are combined with both the video frame in the left-view video stream and the video frame in the right-view video stream at the position playback is stopped (step S71). 


	Regarding claim 14,  Okubo  discloses a method of operating a display apparatus for outputting an image via a display, the method comprising:
	generating, on a first plane, a first image corresponding to video content;
	Fig. 1, [0087] The playback apparatus 200 is connected to the display apparatus 400 and plays back the BD-ROM 100. Both 2D videos and 3D videos can thus be played back. In a 2D video, the display screen of the display apparatus is taken as an X-Y plane on which an image, also referred to as a monoscopic image, is represented through pixels. 
	generating, on a second plane, a second image;
	[0272] First, the demultiplexer 4 demultiplexes the transport stream on the disc and stores the graphics stream in the image memories 7c and 7d (step S802). Next, the image decoders 7a and 7b decode the graphics stream and the like stored in the image memories 7c and 7d and write them on the image plane 8 (step S803).

	outputting on the display a mixed image that is a mixture of the first image and the second image;
	[0450] If a request is made to stop or pause playback, or if the video is at its end, then step S70 determines whether plane shifting and combination is possible. If so, graphics whose pixel coordinates have changed via a plane shift are combined with both the video frame in the left-view video stream and the video frame in the right-view video stream at the position playback is stopped (step S71). 
	generating, on a third plane, a third image corresponding to the mixed image; and
	[0450] If a request is made to stop or pause playback, or if the video is at its end, then step S70 determines whether plane shifting and combination is possible. If so, graphics whose pixel coordinates have changed via a plane shift are combined with both the video frame in the left-view video stream and the video frame in the right-view video stream at the position playback is stopped (step S71). 
	outputting on the display the third image based on removal of the first image from the display.
	[0450] If a request is made to stop or pause playback, or if the video is at its end, then step S70 determines whether plane shifting and combination is possible. If so, graphics whose pixel coordinates have changed via a plane shift are combined with both the video frame in the left-view video stream and the video frame in the right-view video stream at the position playback is stopped (step S71). 


Allowable Subject Matter
Claims 2-13 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIRA MONSHI whose telephone number is (571)272-0995. The examiner can normally be reached 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMIRA MONSHI/Primary Examiner, Art Unit 2422